Order filed September 29, 2020




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-19-00203-CV
                                     ____________

     BUILDING HOMES FOR HEROES, INC. AND TOTAL LENDER
                    SERVICES, Appellants

                                           V.

 JUSTIN ELLIS, INDIVIDUALLY, STEPHANIE ELLIS, INDIVIDUALLY,
     AND BOTH AS NEXT FRIEND OF R.E., A MINOR, Appellees


                On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                     Trial Court Cause No. 18-08-25073

                                       ORDER

      This is an accelerated appeal from an order signed March 7, 2019. The notice
of appeal was due within 20 days of the date the order was signed. See Tex. R. App.
P. 26.1(b). If any party timely files a notice of appeal, another party may file a notice
of appeal within the 20-day period or 14 days after the first filed notice of appeal,
whichever is later. Tex. R. App. P. 26.1(d).
      Twenty days after the order was signed was March 27, 2019. Building Homes
for Heroes, Inc. (BHH) timely filed a notice of appeal on March 12, 2019. Fourteen
days after BHH filed its notice of appeal was March 26, 2019, so the later 20-day
deadline of March 27, 2019 was the deadline for another party to file a notice of
appeal. Total Lender Services (TLS) filed a notice of appeal on April 2, 2019, a date
within 15 days of March 27, 2019.
      A motion to extend time is necessarily implied when the perfecting instrument
is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617
(Tex. 1997). TLS did not file a motion to extend time to file the notice of appeal.
While an extension may be implied, TLS is still obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).
      Accordingly, we order TLS to file a proper motion to extend time to file the
notice of appeal on or before October 9, 2020. See Tex. R. App. P. 26.3; 10.5(b). If
TLS does not comply with this order, we will dismiss its appeal. (The appeal by
BHH will remain pending.) See Tex. R. App. P. 42.3.

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2